MEMORANDUM DECISION
Relator, Robert E. Marsh, commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying him permanent total disability compensation, and to enter an order granting said compensation.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In his decision, the magistrate concluded that the commission's order denying relator's permanent total disability application complies with State ex rel. Noll v. Indus. Comm. (1991),57 Ohio St.3d 203, and is supported by some evidence upon which the commission relied. Accordingly, the magistrate determined the requested writ should be denied.
Relator has filed objections to the magistrate's conclusions of law, which reargue those matters adequately addressed in the decision. For the reasons set forth by the magistrate, the objections are overruled.
Following independent review pursuant to Civ.R. 53, we find the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, the requested writ is denied.
Objections overruled;
writ denied.
BOWMAN and KENNEDY, JJ., concur.